Fourth Court of Appeals
                               San Antonio, Texas
                                      June 19, 2013

                                  No. 04-12-00142-CV

     CITY OF LEON VALLEY ECONOMIC DEVELOPMENT CORPORATION,
                             Appellant

                                            v.

                                     Larry LITTLE,
                                        Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-17823
                       Honorable Peter A. Sakai, Judge Presiding

                                        ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of this appeal are taxed against Appellant Leon Valley
Economic Development Corporation.

      It is so ORDERED on June 19, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk